CONTINGENT UNSECURED PROMISSORY NOTE BY WAVE

WIRELESS CORPORATION IN FAVOR OF THE PLAN ADMINISTRATION TRUST



 

Wilmington, Delaware

Effective Date



In consideration of the receipt of $10.00 and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, WAVE WIRELESS
CORPORATION (the "Reorganized Debtor"), contingent on the satisfaction or waiver
of the Conditions Precedent, defined below, hereby promises to pay the Plan
Administration Trust ("Trust") created and existing pursuant to the Amended
Joint Plan of Reorganization Proposed By the Debtor and the Official Committee
of Unsecured Creditors (the "Plan") as confirmed in the Bankruptcy Case, defined
below, as fully set forth below:



WHEREAS, on October 31, 2006, Wave Wireless Corporation filed a voluntary
petition for relief pursuant to chapter 11 of title 11 of the United States Code
(the "Bankruptcy Code") in the United States Bankruptcy Court for the District
of Delaware (the "Bankruptcy Court"), commencing case number 06-11267 (PJW) (the
"Bankruptcy Case");



WHEREAS, on or about December 2, 2006, the Office of the United States Trustee
appointed an official committee of unsecured creditors (the "Committee") in the
Bankruptcy Case;



WHEREAS, on May 2, 2007, the Debtor and the Committee filed and proposed the
Plan, which provides, inter alia, for: (i) the formation of the Trust to govern
the distribution to Holders of allowed unsecured claims against Wave Wireless
Corporation; (ii) the appointment of a Plan Administrator to act on behalf of
the Trust; and (iii) the issuance of a contingent unsecured note in favor of the
Trust;



WHEREAS, the Bankruptcy Court confirmed the Plan by virtue of the entry of the
Confirmation Order [D.I. ___], and the Plan has been substantially consummated
and the Effective Date under the Plan has occurred;



WHEREAS, the Reorganized Debtor makes this note in favor of the Trust in
furtherance of the Plan, with the mutual understanding that there is no funding
requirement on the part of the Trust, nor is there any guaranteed payment
amount.



WHEREAS, the good faith intent of the Reorganized Debtor in making this Note,
and in and SDS (as defined below) in consenting to the Reorganized Debtor's
making of this Note, is to provide a further recovery under the Plan for holders
of Class 4 Claims, in the event that SDS receives a distribution under the Plan
that is more than the SDS Maximum Repayment as negotiated between the Debtor,
SDS and the Committee.



 

DEFINED TERMS

. As used in this Note, the following terms shall have the meanings set forth
below (unless otherwise defined):



"Effective Date" means the effective date of the Plan, and the date as of which
this Note was executed and issued by the Reorganized Debtor;

"Excess Reorganized Debtor Cash" means

any Cash of the Reorganized Debtor that remains or has accrued after: (i)
satisfying the SDS Maximum Repayment and all other distributions and/or
dividends required under the Plan; (ii) reserving Cash sufficient to satisfy, in
full, all obligations of, and Claims against, the Reorganized Debtor that
accrued during the 1-year period following the Effective Date including, without
limitation, any taxes due and owing by the Debtor to any governmental or
regulatory agency; and (iii) without duplication of the reserves in clause (ii),
reserving reasonably sufficient Cash, in the Reorganized Debtor's discretion, to
fund ongoing business operations (in an amount no less than the Operating Cash
Reserve);



"Exit Financing" means the term note by and between the Reorganized Debtor and
SDS executed on the Effective Date that provides sufficient financing and
available credit, in the Reorganized Debtor's reasonable good faith discretion,
to fund the Reorganized Debtor's continued business operations after the
Effective Date;

"New Common Stock" means the shares of new common stock of the Reorganized
Debtor, par value $.01 per share, to be authorized and available to be issued
pursuant to the Plan;

"Operating Cash Reserve" means the cash revested in the Reorganized Debtor after
the Effective Date.  The Operating Cash Reserve shall be set in an amount
reasonably sufficient, in the Reorganized Debtor's judgment, and reasonably
acceptable to SDS, to: (i) fund the Reorganized Debtor's ordinary course ongoing
business activities; and (ii) fund all distributions that the Reorganized Debtor
must satisfy pursuant to the term of this Plan;

"SDS" means SDS Capital Group SPC, LTD;

"SDS Loan Documents" shall mean the Security Agreement by and between the Debtor
and SDS dated March 22, 2005, the related Promissory Note and all other related
documents; and

"SDS Maximum Repayment" shall equal $2,476,658 (the amount due and owing on the
SDS Promissory Note as of the Petition Date) plus all accrued pre-petition and
post-petition interest, fees and expenses allowable under the SDS Loan Documents
including any fees and expenses of SDS counsel.

TERM OF NOTE

. This Note shall mature on the date that is one year from the Effective Date
("Maturity Date"), regardless of whether the Reorganized Debtor has made any
distributions under this Note;
provided
,
however
, that the Reorganized Debtor's payment obligations hereunder, subject to the
Conditions Precedent, shall survive the maturity of this Note in order that the
Maturity Date shall act as a measuring point with respect to the Conditions
Precedent with payment due within forty-five (45) days thereafter.



CONDITIONS PRECEDENT TO PAYMENT

. The Reorganized Debtor shall become obligated to the Trust hereunder only if
the Reorganized Debtor has the wherewithal to make payment, or previously caused
distributions to be made, to SDS in the amount of the SDS Maximum Repayment
("Conditions Precedent"). For the purposes of this Section, the distributions
available to be made or made by the Reorganized Debtor to SDS shall include any
Cash payments made to SDS on the Effective Date pursuant to the terms of the
Plan, and any other Cash of the Reorganized Debtor available for distribution to
SDS or payments or distributions that SDS receives from the Reorganized Debtor
within one year after the Effective Date, including, without limitation, any
distribution, dividend, or other payment that SDS receives based upon its
ownership of the New Common Stock. Distributions made in repayment of the Exit
Financing shall not be included in the calculation of the SDS Maximum Repayment.



PAYMENT AMOUNT

. In the event that the Conditions Precedent are satisfied or waived by the
Reorganized Debtor, the Reorganized Debtor shall pay to the Trust in one lump
sum payment in full satisfaction, release and discharge of this Note, 50% of the
Excess Reorganized Debtor Cash existing and measured as of the Maturity Date
within forty-five (45) days following the Maturity Date.



REPAYMENT TERMS

. The Reorganized Debtor shall make a one-time distribution on the Note. In the
event that the Conditions Precedent set forth above are not satisfied, the Note
shall expire without distribution effective as of the Maturity Date. Any
distribution that is made by the Reorganized Debtor under this Note shall be in
full and final satisfaction of any and all claims, rights, and interests arising
from, or in any way related to, the Note, and the Reorganized Debtor shall have
no further obligations or responsibilities under the Note.



AMENDMENTS

. No term of this Note may be varied, changed, modified, waived or amended
except by an instrument in writing signed by the Party against whom enforcement
is sought.



INDEPENDENT LEGAL COUNSEL

. The parties have been represented by, and have relied upon, counsel of their
own choosing in the negotiations for the preparation of this Note. The parties
have read this Note, have had its contents fully explained to them by such
counsel, and are fully aware of and understand all of its terms and the legal
consequences thereof. It is acknowledged that the parties have, through their
respective counsel, participated in the preparation of this Note, and it is
agreed that no provision hereof shall be construed against any party hereto by
virtue of the activities of that party or that party's attorneys



WAIVER OF JURY TRIAL

. The parties hereby agree to waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other, on or in
respect of any matter whatsoever arising out of, or in any way connected with,
this Note.



GOVERNING LAW

. This Note and the rights, duties and obligations of the parties hereunder
shall be governed by, and construed in accordance with, the laws of the State of
Delaware without reference to conflict of laws principles.



CAPTIONS

. All section and subsection captions are for convenience of reference only and
shall not affect the construction of any provision herein.



INTEGRATION

. This Note and the Plan collectively constitute the sole agreement of the
parties with respect to the transaction contemplated hereby and supersede all
oral negotiations and prior writings with respect thereto.







JURISDICTION

. The Bankruptcy Court shall retain exclusive jurisdiction over all disputes and
suits related to this Note and any interpretation of the provisions thereof.





WAVE WIRELESS CORPORATION



/s/ Daniel W. Rumsey

_____________



By: Daniel W. Rumsey

Title: Chief Restructuring Officer

 